

EXHIBIT 10.5


[NAME & ADDRESS]                 [DATE]
    
Re:    Notice of Grant for Performance Unit Award [2017]


Dear ____________________:


In accordance with the terms and conditions of the Regions Financial Corporation
2015 Long Term Incentive Plan (the “Plan”) and the attached Award Agreement, you
have been granted a Performance Unit Award over a number of performance units
(“PUs”) with a Target Value as set forth below. Capitalized terms not defined in
this Notice of Grant are defined in the Plan or the Award Agreement. This
document is the Notice of Grant referred to in the Award Agreement and is part
of the Award Agreement.


Granted To:                    ____________________
Grant Date:                    ____________________
Performance Threshold Measurement Periods:    __________________ ending
__________________
__________________ ending __________________
__________________ ending __________________
Performance Vesting Period:            __________________ ending
__________________
Service Vesting Period:                 __________________ ending
__________________
Target Value:                    ____________________


Subject to the terms and conditions of the Plan, the Award Agreement and this
Notice of Grant, the Company’s achievement of the Capital and Liquidity
Performance Thresholds specified below (the “Performance Thresholds”) during
each Performance Threshold Measurement Period, the Company’s achievement of the
Performance Goals set forth below during the Performance Vesting Period and your
satisfaction of the Service Vesting Period requirement, you may be entitled to a
cash payment equal to the value of the PUs based on a percentage of the Target
Value, with the maximum payment equal to _____% of the Target Value, with up to
_____% of the cash payment at-risk of forfeiture based on the Company’s
achievement of the Performance Thresholds.


Performance Thresholds: The value of the PUs to be paid under this Award will be
based upon the Company’s performance relative to the following Performance
Thresholds, as certified by the Committee:


(i)
Capital - Capital Action Decision Tree Status, as defined in the Capital Policy,
must remain in either “Monitor Capital” or “Capital Deployment” status; and



(ii)
Liquidity - Risk for Primary Liquidity Level must remain at “Moderate” or better
as established in the Market & Liquidity Risk Framework document.



Each of the Performance Thresholds stands alone in the determination of the
at-risk portion of the Award. In order to be eligible to receive the cash
payment determined in accordance with the foregoing, you must remain employed
with the Company or one of its Subsidiaries through the end of the Service
Vesting Period, except as otherwise provided in the Award Agreement.


Performance Goals: In addition, the value of the PUs to be paid under this Award
will be based upon the Company’s performance using the following performance
criteria, as certified by the Committee:


(i)
the Company’s growth in diluted earnings per common share from continuing
operations (“Diluted EPS Growth”); and



(ii)
the Company’s return on average tangible common stockholders’ equity, which is
defined as net income from continuing operations available to common
shareholders divided by average tangible common shareholders’ equity, with
average tangible common shareholders’ equity equal to average stockholders’
equity less the sum of (a) average intangible assets, net of their related
average deferred tax liability and (b) average preferred stock (“ROATCE”).



Both Diluted EPS Growth and ROATCE will be measured on (1) an absolute basis and
(2) a relative basis as compared to a peer group, in accordance with the
matrices on the attached Schedule A (the “Performance Goals”). Diluted EPS
Growth and ROATCE each will be weighted _____% in determining payout of this
Award.


By your signature below, you acknowledge and agree that this Award is granted
under and governed by the terms and conditions of the Plan, the Award Agreement
and this Notice of Grant.









--------------------------------------------------------------------------------



EXHIBIT 10.5


Please sign one copy of this Notice of Grant and return it to Executive
Compensation in the enclosed, pre-addressed interoffice envelope.


______________________________________________________________________________________________________
Signature                                Date




PLEASE KEEP A COPY FOR YOUR RECORDS











































































































--------------------------------------------------------------------------------



EXHIBIT 10.5


PERSONAL & CONFIDENTIAL


PERFORMANCE UNIT AWARD AGREEMENT
Under the
REGIONS FINANCIAL CORPORATION
2015 LONG TERM INCENTIVE PLAN




You have been granted a Performance Award in the form of performance units
(“PUs”) payable in cash (the “Award”) under the Regions Financial Corporation
2015 Long Term Incentive Plan (the “Plan”), the terms and conditions of which
are incorporated in this document by reference as if fully set forth herein.
This document sets out some of the specific terms of your Award and constitutes
the Award Agreement required by the Plan. You should retain it for future
reference. You should also pay particular attention to the Plan and its
prospectus since they set forth other provisions applicable to your Award.
Capitalized terms that are not defined in this Award Agreement are references to
defined terms in the Plan or the Notice of Grant that is enclosed with this
Award Agreement. These documents are currently accessible by logging in to your
account at Solium Shareworks, the online equity compensation management system
for Regions Financial Corporation (“Regions”). If you do not have access to a
personal computer and would like copies of the documents, please contact
Executive Compensation at (205) 820-2355. You should note that in the event of
any conflict or inconsistency among the provisions of this Award Agreement, the
Notice of Grant or the terms and conditions of the Plan, the terms and
conditions of this Award Agreement will control.


The grant date of your Award, the date on which your Award vests and the vesting
conditions for your Award are set forth in the enclosed grant notice (“Notice of
Grant”). The number of PUs referenced in the Notice of Grant is the target
number of PUs subject to this grant. The value of the PUs that become payable
under this Award, if any, is contingent upon the extent to which the Performance
Goals and the Performance Thresholds specified in the Notice of Grant are
determined to be achieved. Except as otherwise specified herein, at the end of
the Performance Vesting Period and the Service Vesting Period specified in the
Notice of Grant (the “Performance Period”), and at the end of each Performance
Threshold Measurement Period, the Committee shall certify the level of
achievement of the Performance Goals and the Performance Thresholds, as
applicable, and shall determine the value of the PUs, if any, payable to you
under this Award. In order to receive a payout of your PUs, you must still be
employed by Regions or one of its Subsidiaries through the end of the Service
Vesting Period (except as provided below). On such date, you will receive a cash
payment equal to the aggregate value of your PUs.


If, prior to payment of the PUs under this Award, any of the following events
occurs, this Award will be treated as described below:


•
Your employment terminates due to your death, then as soon as practicable
following your death, the Performance Period and the Performance Threshold
Measurement Periods will lapse, unless otherwise specifically prohibited by
applicable laws, rules or regulations, and the PUs will vest based on target
achievement of the Performance Goals and cash equal to the Target Value (as
defined in the Notice of Grant) will be paid to your estate.



•
Your employment terminates due to your Disability, then the Award will continue
to vest in accordance with its terms and you will be entitled to receive the
cash payment under the PUs, if any, at the end of the Performance Period that
you otherwise would have received (i.e., based on actual achievement of the
Performance Goals and the Performance Thresholds) had your employment with
Regions continued through the payment date. In the event your employment
terminates due to your Disability and your death occurs prior to the end of the
Performance Period, then as soon as practicable following your death, the
Performance Period will lapse, unless otherwise specifically prohibited by
applicable laws, rules or regulations and cash equal to the Target Value (as
defined in the Notice of Grant) will be paid to your estate.



•
If, prior to payment of this Award and any time on or after November 30th of the
year during which the Award is granted, you terminate your employment due to
retirement (on or after age 65 or on or after you attain age 55 with 10 years of
continuous service), then the Award will continue to vest in accordance with its
terms and you will be entitled to receive the cash payment under the PUs, if
any, at the end of the Performance Period that you otherwise would have received
(i.e., based on actual achievement of the Performance Goals and the Performance
Thresholds) had your employment with Regions continued through the payment date.



•
If, prior to payment of this Award the Company terminates your employment
without Cause, then the Award will continue to vest in accordance with its terms
and you will be entitled to receive the cash payment under the PUs, if any, at
the end of the Performance Period that you otherwise would have received (i.e.,
based on actual achievement of the Performance Goals and the Performance
Thresholds) had your employment with Regions continued through the payment date,
which amount shall be pro-rated for the portion of the Performance Period
between the Grant Date and the date your employment terminated.






--------------------------------------------------------------------------------



EXHIBIT 10.5




•
Notwithstanding anything in the Plan to the contrary, in the event a Change in
Control occurs then, upon the Change in Control, the value of the PUs under the
Award will be locked in at the Target Value and shall vest and become payable in
accordance with the service-based vesting conditions set forth in the Notice of
Grant, provided you are still employed by the Company as of such payment date.
Notwithstanding the foregoing, if your employment is terminated by the Company
without Cause or by you for Good Reason, in each case, within the twenty-four
(24) month period following the Change in Control, such PUs shall immediately
vest and become payable.



Notwithstanding anything herein to the contrary, if this Award is determined to
be “deferred compensation” within the meaning of Section 409A of the Code,
becomes payable upon your separation from service with Regions and you are a
“specified employee” at the time of such separation from service, the shares of
Stock described above shall be issued to you on the date that is six months
after your separation from service, all as determined in accordance with Section
409A of the Code.


If your employment with Regions terminates during the Performance Period for any
reason other than those listed above, your Award will be forfeited as of your
termination date.


Any amounts paid or payable under this Award shall be subject to claw-back
and/or forfeiture in accordance with the terms of Applicable Law and the
Company’s Compensation Recoupment Policy (or any successor policy thereto), in
each case, as in effect from time to time.


By signing the enclosed Notice of Grant, you acknowledge that you accept this
Award on the terms and conditions set forth in this Award Agreement, Notice of
Grant and the Plan and you further acknowledge and agree as follows: (1)  this
Award Agreement, the Notice of Grant and the Plan set forth the entire agreement
of Regions and you relating to the subject matter of this document and
supersedes and replaces all prior agreements and understandings with respect to
such subject matter; (2) Regions and you have made no agreements,
representations or warranties relating to the subject matter of this Award
Agreement which are not set forth herein; (3) no provision of this Award
Agreement may be amended, modified or waived unless such amendment, modification
or waiver is authorized by the Committee and is agreed to in writing signed by
an officer of Regions actually authorized to do so; and (4) this Award Agreement
is binding on Regions’ successors and assigns. You also agree that Regions, the
Board and the Committee, in their oversight and conduct of the business and
affairs of Regions, may in good faith cause Regions to act or fail to act in a
way that prevents this Award from vesting. This Award Agreement is not intended
to and will not be interpreted to impose any liability upon Regions, the Board,
the Committee or any officer, agent or associate of Regions for any forfeiture
of the Award that results from such action or omission.


I congratulate you on your Award and thank you for your continued service to
Regions!


REGIONS FINANCIAL CORPORATION


/s/ Grayson Hall


Grayson Hall
Chairman, President and Chief Executive Officer































